              Case 3:18-cr-05579-RJB Document 66 Filed 12/04/18 Page 1 of 4




 1                                                       The Honorable Ronald B. Leighton
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT FOR THE
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA
 8
 9   UNITED STATES OF AMERICA,
10                                                     NO. CR18-5579 RBL
                              Plaintiff,
11                      v.                             PROTECTIVE ORDER
12   (1)     CARLOS EDUARDO LOPEZ
             HERNANDEZ,
13
     (2)     DANIEL OSVALDO ROCHA LOPEZ,
14   (3)     JAIME HEREDIA CASTRO,
     (4)     JUAN AVILES BERRELLEZA,
15
     (5)     EDGAR CABRERA,
16   (6)     CARLOS ALEJANDRO CASTRO
             PEREZ,
17
     (7)     CESAR LOYA SOTO,
18   (8)     MANUEL LOYA SOTO,
     (9)     JULIAN GAUGE ORDONEZ,
19
     (10)    JOSE LUIS SIERRA BARRIENTOS,
20   (11)    HECTOR MANUEL URIAS
             MORENO,
21
     (12)    JORGE VALENZUELA ARMENTA,
22   (13)    URIEL ZELAYA,
     (14)    ARTURO FRIAS CEBALLOS,
23
     (15)    JUAN JOSE HIGUERA GONZALEZ,
24   (16)    JESUS RENE SARMIENTO
             VALENZUELA,
25
     (17)    ALEK JAMES BAUMGARTNER,
26   (18)    MONIQUE GREEN,
     (19)    ANDREW CAIN KRISTOVICH,
27
     (20)    BRIAN LIVELY,
28   (21)    JOSE RANGEL ORTEGA,
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                UNITED STATES ATTORNEY
                                                                    1201 PACIFIC AVENUE, SUITE 700
     Protective Order - 1                                            TACOMA, WASHINGTON 98402
                                                                            (253) 428-3800
              Case 3:18-cr-05579-RJB Document 66 Filed 12/04/18 Page 2 of 4




 1   (22)    GERALD KEITH RIGGINS,
     (23)    ESTHER LA RENA SCOTT,
 2
     (24)    MICHAEL JOHN SCOTT,
 3   (25)    KAREN SURYAN,
 4   (26)    ORLANDO BARAJAS,
     (27)    OSCAR HUMBERTO CARRILLO
 5           SALCEDO,
     (28)    MARTIN GONZALEZ JIMENEZ,
 6
     (29)    HECTOR MARIO JACOBO
 7           CHAIREZ,
     (30)    JESUS ALFONSO MORA
 8
             QUINONEZ, and
 9   (31)    RAMON PUENTES,
10
                              Defendants,
11
12
13          This matter comes before the Court on the United States’ Ex Parte Motion for a
14 Protective Order regarding discovery materials, as permitted by Fed. R. Crim. P. 16(d).
15 Having considered the record and files herein, the Court finds there is good cause to grant
16 the motion, and hence:
17       IT IS HEREBY ORDERED that the wiretap pleadings (the “Protected Material”)
18 shall be marked specially as “Produced Subject to a Protective Order,” when produced to
19 counsel for the defendants in this case.
20          IT IS FURTHER ORDERED that possession of Protected Material is limited to
21 the attorneys of record in this case, and to any investigators, expert witnesses, and other
22 agents the attorneys of record hire in connection with this case (collectively referred to as
23 “the defense team”). The defense team may review Protected Material with the
24 defendants, and the defendants may inspect and review Protected Material with the
25 defense team, but shall not be allowed otherwise to possess, photograph, or record
26 Protected Material.
27          IT IS FURTHER ORDERED that defense counsel shall not provide Protected
28 Material to any other person outside his/her law office, including the defendants. A copy
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                     UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     Protective Order - 2                                                 TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
              Case 3:18-cr-05579-RJB Document 66 Filed 12/04/18 Page 3 of 4




 1 of the Protected Material shall not be sent to any defendant at the Federal Detention
 2 Center, in either electronic form or hard copy.
 3          IT IS HEREBY FURTHER ORDERED that the defendant, defense counsel, and
 4 others to whom disclosure of the content of the Protected Material may be necessary to
 5 assist with the preparation of the defense, shall not disclose the Protected Material or its
 6 contents, other than as necessary for the preparation of defenses at trial and in subsequent
 7 appellate proceedings, if necessary.
 8          IT IS FURTHER ORDERED that if defense counsel finds it necessary to file any
 9 documents marked as “Produced Subject to a Protective Order,” the material shall be
10 filed under seal with the Court.
11          Nothing in this Protective Order prohibits defense counsel from showing the
12 Protected Material, or reviewing its contents, with the defendant or with others to whom
13 disclosure may be necessary to assist with the preparation of the defense at trial and in
14 subsequent appellate proceedings, if necessary.
15          Nothing in this Protective Order prohibits defense counsel from disputing the
16 designation of material as Protected Material and, if agreement cannot be reached
17 between the parties, to seeking a determination by this Court.
18          At the conclusion of the case, including any appellate proceedings, the Protective
19 Material shall be returned to the United States, or destroyed, or otherwise stored in a
20 //
21 //
22
   //
23
   //
24
25
26
27
28
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                      UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Protective Order - 3                                                  TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
              Case 3:18-cr-05579-RJB Document 66 Filed 12/04/18 Page 4 of 4




 1 manner to ensure that it is not subsequently duplicated or disseminated in violation of this
 2 Protective Order.
 3          DATED this 4th day of December, 2018.


                                                       A
 4
 5
 6                                                     Ronald B. Leighton
                                                       United States District Judge
 7
 8 Presented by:
 9 s/Marci L. Ellsworth
10 MARCI L. ELLSWORTH
   Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                       UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
     Protective Order - 4                                                   TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
